                                                                    1   KURT BONDS, ESQ.
                                                                        Nevada Bar No. 6228
                                                                    2   TREVOR WAITE, ESQ.
                                                                    3   Nevada Bar No. 13779
                                                                        ALVERSON TAYLOR & SANDERS
                                                                    4   6605 Grand Montecito Pkwy
                                                                        Suite 200
                                                                    5   Las Vegas, NV 89149
                                                                    6   Telephone: (702) 384-7000
                                                                        Facsimile: (702) 385-7000
                                                                    7   efile@alversontaylor.com
                                                                        kbonds@alversontaylor.com
                                                                    8   twaite@alversontaylor.com
                                                                    9
                                                                        Counsel for Trans Union LLC

                                                                   10                          IN THE UNITED STATES DISTRICT COURT

                                                                   11                                 FOR THE DISTRICT OF NEVADA

                                                                   12                                                   -*-
ALVERSON TAYLOR & SANDERS




                                                                   13 SANDRA DANIEL,                                        Case No. 2:19-cv-00745-APG-CWH
                            6605 GRAND MONTECITO PARKWAY


                               (702) 384-7000 FAX (702) 385-7000
                                 LAS VEGAS, NEVADA 89149




                                                                   14                  Plaintiff,                               JOINT STIPULATION AND ORDER
                                                                   15 v.                                                        EXTENDING DEFENDANT TRANS
                                           LAWYERS

                                           SUITE 200




                                                                      EQUIFAX INFORMATION SERVICES LLC,                          UNION LLC’S TIME TO FILE AN
                                                                   16 WELLS FARGO HOME MORTGAGE,                                   ANSWER OR OTHERWISE
                                                                      ONEMAIN FINANCIAL, AND TRANS                                 RESPOND TO PLAINTIFF’S
                                                                   17 UNION, LLC,                                                COMPLAINT (FIRST REQUEST)
                                                                   18
                                                                                        Defendants.
                                                                   19

                                                                   20          Plaintiff Sandra Daniel (“Plaintiff”) and Defendant Trans Union LLC (“Trans Union”), by
                                                                   21
                                                                        and through their respective counsel, file this Joint Stipulation Extending Defendant Trans Union’s
                                                                   22
                                                                        Time to File an Answer or Otherwise Respond to Plaintiff’s Complaint.
                                                                   23
                                                                               On May 1, 2019, Plaintiff filed her Complaint. The current deadline for Trans Union to
                                                                   24

                                                                   25   answer or otherwise respond to Plaintiff’s Complaint is May 24, 2019. Trans Union needs additional

                                                                   26   time to locate and assemble the documents relating to Plaintiff’s claims and Trans Union’s counsel

                                                                   27   will need additional time to review the documents and respond to the allegations in Plaintiff’s
                                                                   28
                                                                        Complaint.
                                                                                                                        1                              KB/26216
                                                                    1          Plaintiff has agreed to extend the deadline in which Trans Union has to answer or otherwise
                                                                    2   respond to Plaintiff’s Complaint up to and including June 14, 2019. This is the first stipulation for
                                                                    3
                                                                        extension of time for Trans Union to respond to Plaintiff’s Complaint.
                                                                    4

                                                                    5          Dated this 22nd day of May 2019
                                                                                                                      ALVERSON TAYLOR & SANDERS
                                                                    6
                                                                                                                      //S// Trevor Waite
                                                                    7                                                 Kurt Bonds
                                                                    8                                                 Nevada Bar No. 6228
                                                                                                                      Trevor Waite
                                                                    9                                                 Nevada Bar No. 13779
                                                                                                                      6605 Grand Montecito Parkway, Suite 200
                                                                   10                                                 Las Vegas, NV 89149
                                                                   11                                                 Telephone: (702) 384-7000
                                                                                                                      Facsimile: (702) 385-7000
                                                                   12                                                 Email: kbonds@alversontaylor.com
ALVERSON TAYLOR & SANDERS




                                                                                                                      Email: twaite@alversontaylor.com
                                                                   13
                            6605 GRAND MONTECITO PARKWAY




                                                                                                                      Counsel for Trans Union LLC
                               (702) 384-7000 FAX (702) 385-7000
                                 LAS VEGAS, NEVADA 89149




                                                                   14
                                                                                                                      KNEPPER & CLARK, LLC HAINES &
                                                                                                                      KRIEGER, LLC
                                           LAWYERS

                                           SUITE 200




                                                                   15

                                                                   16                                                 //S// Miles N. Clark
                                                                                                                      Matthew I. Knepper, Nevada Bar No. 12796
                                                                   17                                                 Miles N. Clark, Nevada Bar No. 13848
                                                                                                                      Sharine R. Plaksin, Nevada Bar No. 13935
                                                                   18
                                                                                                                      10040 W. Cheyenne Ave., Suite170-109
                                                                   19                                                 Las Vegas, NV 89129
                                                                                                                      Telephone: (702) 825-6060
                                                                   20                                                 Facsimile: (702) 447-8048
                                                                                                                      Email: Shaina.plaksin@knepperclark.com
                                                                   21
                                                                                                                      Email: matthew.knepper@knepperclark.com
                                                                   22                                                 Email: miles.clark@knepperclark.com
                                                                                                                      and
                                                                   23                                                 David H. Krieger, Nevada Bar No. 9086
                                                                                                                      8985 S. Eastern Avenue, Suite 350
                                                                   24                                                 Henderson, NV 89123
                                                                   25                                                 Telephone: (702) 880-5554
                                                                                                                      Facsimile: (702) 383-5518
                                                                   26                                                 Email: dkrieger@hainesandkrieger.com
                                                                   27

                                                                   28
                                                                                                                         2                              KB/26216
                                                                    1                                          ORDER
                                                                    2        The Joint Stipulation for Extension of Time for Trans Union LLC to file an answer or
                                                                    3
                                                                        otherwise respond is so ORDERED AND ADJUDGED.
                                                                    4
                                                                                         28                 May
                                                                             Dated this ______ day of ______________________, 2019.
                                                                    5

                                                                    6

                                                                    7                                          HONORABLE CARL W. HOFFMAN
                                                                                                               UNITED STATES MAGISTRATE JUDGE
                                                                    8

                                                                    9
                                                                   10

                                                                   11

                                                                   12
ALVERSON TAYLOR & SANDERS




                                                                   13
                            6605 GRAND MONTECITO PARKWAY


                               (702) 384-7000 FAX (702) 385-7000
                                 LAS VEGAS, NEVADA 89149




                                                                   14
                                           LAWYERS

                                           SUITE 200




                                                                   15

                                                                   16

                                                                   17

                                                                   18
                                                                   19

                                                                   20

                                                                   21

                                                                   22

                                                                   23

                                                                   24

                                                                   25

                                                                   26

                                                                   27

                                                                   28
                                                                                                                  3                           KB/26216
